EXHIBIT 10.1


FORM OF SHARE EXCHANGE AGREEMENT


This SHARE EXCHANGE AGREEMENT (the “Agreement”) is entered into this _____ of
_____, 20__, by and among AARON’S, INC., a Georgia corporation (the “Company”)
and _______________ (the “Shareholder”).


R E C I T A L S:


A.           The Shareholder is the owner of shares of the Company’s Class A
Common Stock, Par Value $0.50 Per Share (the “Voting Shares”).


B.           The Shareholder desires to transfer to the Company ___________
Voting Shares in exchange for shares of the Company’s Common Stock, Par Value
$0.50 Per Share (the “Non-Voting Shares”), and the Company desires to issue to
the Shareholder Non-Voting Shares in exchange for the Shareholder’s Voting
Shares.


In consideration of the foregoing, the agreements set forth below and other good
and valuable consideration, the parties hereby agree as follows:


1. Exchange of Shares.  The Shareholder hereby sells, transfers and conveys to
the Company all right, title and interest in _________ Voting Shares, free and
clear of all liens, security interests and encumbrances.  In consideration
thereof, the Company hereby issues to the Shareholder _______ Non-Voting Shares,
free and clear of all liens, security interests and encumbrances.


The parties acknowledge and agree that the number of Non-Voting Shares issued
for the Shareholder’s Voting Shares is equal to the quotient (rounded to the
nearest whole number) of:


a.  
The product of (i) the number of Voting Shares being tendered to the Company for
exchange by the Shareholder multiplied by (ii) the average, without regard to
volume, of the closing sales prices of one Voting Share on the New York Stock
Exchange during the thirty (30) consecutive trading days, not including days on
which there is no trading activity, ending on the ______ trading day preceding
the date hereof;



divided by


b.  
the average, without regard to volume, of the closing sales prices of one
Non-Voting Share on the New York Stock Exchange during the thirty (30)
consecutive trading days, not including days on which there is no trading
activity, ending on the __________ trading day preceding the date hereof.

 
 
 

--------------------------------------------------------------------------------

 
 
2. Appointment of Company as Power of Attorney.  The Shareholder hereby
irrevocably appoints the Company or any of its officers to be his true and
lawful attorney-in-fact, with full power of substitution, and empowers such
attorney, for and in the name and stead of such attorney, to cancel, sell,
transfer, hypothecate, liquidate or otherwise dispose of all of or any portion
of the Shareholder’s Voting Shares, from time to time, and, for that purpose, to
make, sign, execute and deliver any documents or perform any other act necessary
for such cancellation, sale, transfer, hypothecation, liquidation or other
disposition.  The Shareholder acknowledges that this appointment is coupled with
an interest and shall not be revocable by the Shareholder’s death, dissolution
or any other reason.  The Shareholder hereby ratifies and approves all acts that
such attorney or any substitute therefor shall do by virtue hereof.


3. Representations and Warranties of the Shareholders.  The Shareholder hereby
represents and warrants as follows:


a.  
The Shareholder has the requisite capacity, power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby
and to perform his or its obligations hereunder.  This Agreement has been duly
authorized, executed, and delivered by the Shareholder and is the legal, valid,
and binding obligation of the Shareholder enforceable against the Shareholder in
accordance with its terms.



b.  
Neither the execution, delivery, and performance of this Agreement by the
Shareholder, nor the consummation of the transactions contemplated hereby will
(a) contravene or violate any law or rule to which the Shareholder is subject,
(b) contravene or violate any judgment, order, injunction, or decree of any
court, arbitrator, or governmental authority or agency that is applicable to the
Shareholder, or (c) violate, be in conflict with, result in the breach of, or
require the consent of any other party to, any contract, agreement or commitment
or any order, to which the Shareholder is a party or by which his assets and
properties, including, without limitation, his Voting Shares, is subject or
bound.



c.  
The Shareholder has good and valid title to all of the Voting Shares being
transferred to the Company by the Shareholder, in each case free and clear of
all liens, security interests and encumbrances, and after the transfer of the
Voting Shares contemplated herein, the Company will have good and valid title to
all of the Voting Shares being transferred by the Shareholder, free and clear of
all liens, security interests and encumbrances.



d.  
The Shareholder has such knowledge and experience in business and financial
matters as to be capable of evaluating the merits and risks of an investment in
the Non-Voting Shares and protecting his own interests in connection with such
an investment.  The Shareholder has reviewed the public filings of the Company
available the Securities & Exchange Commission’s website, www.sec.gov.



 
 

--------------------------------------------------------------------------------

 
4. Indemnification.  The Shareholder shall indemnify and hold harmless the
Company, any corporation or entity affiliated therewith, any officers,
directors, and employees of any of the foregoing, and any professional advisors
to any of the foregoing, from and against any and all loss, damage, liability,
or expense, including costs and reasonable attorney fees, to which they may
become subject, or which they may incur by reason of or in connection with any
misrepresentation made by the Shareholder herein, any breach of the
Shareholder’s representations and warranties made herein, the Shareholder’s
failure to fulfill any of his covenants or agreements set forth herein and the
Shareholder’s failure to comply with applicable law in connection with the
transactions set forth herein.


5.  
Miscellaneous.



a.  
This Agreement shall be governed and construed in accordance with the laws of
the State of Georgia.



b.  
This Agreement contains the entire agreement between the parties with respect to
the matters addressed hereby.  The provisions of this Agreement may not be
modified or waived except in writing.



c.  
The representations and warranties of the Shareholder set forth herein shall
survive the exchange of Voting Shares for Non-Voting Shares pursuant to this
Agreement.



d.  
This Agreement, and the rights, powers and duties set forth herein shall, except
as otherwise set forth herein, bind and inure to the benefit of the heirs,
executors, administrators, legal representatives and successors of the parties
hereto.  The Shareholders may not assign any of the Shareholders’ rights or
interests in and under this Agreement, and any attempted assignment shall be
void and without effect.



e.  
The parties shall keep this Agreement and the subject matter hereof strictly
confidential, except that the Company may make any disclosure regarding this
Agreement and the subject matter hereof necessary or advisable under applicable
law.





[Signature Page Follows]


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
effective as of the date first above written.


              AARON’S, INC.          
 
By:
        Name:      
Title:
                                              [Shareholder]  

 